Citation Nr: 0735601	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  95-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for joint pain due to 
undiagnosed illness.

2.  Entitlement to service connection for memory impairment 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from February 1982 to August 
1982, and from September 1990 to May 1991, including service 
in the Southwest Asia Theater from October 1990 to April 
1991.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia in June 1994. 

In a decision dated September 15, 2005, the Board denied the 
appellant's claims for service connection for a disability 
manifested by joint pain and for a disability manifested by 
memory impairment; each disability was claimed to be due to 
an undiagnosed illness.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  

The parties thereafter each filed a brief with the Court and 
requested that the Board's decision be vacated and remanded.  
The basis for the remand was that the Board had provided 
inadequate or legally incorrect reasons and bases for its 
decision.  An April 2007 Order of the Court vacated the 
Board's decision.  The issues on appeal were remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

As a procedural matter, the issue of entitlement to service 
connection for the residuals of a back injury was denied by 
the Board in July 2004.  The appellant has recently indicated 
that he continues to seek service connection for a back 
disorder and the August 2004 VA examination suggested that 
the veteran's diagnosis of degenerative disc disease was 
related to active duty.  The matter is REFERRED to the RO for 
appropriate action.

The memory impairment service connection issue addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant is a Persian Gulf veteran, having served in 
the Southwest Asia Theater of Operations from October 1990 to 
April 1991.

2.  The appellant's service medical records do not contain 
any diagnosis of, or treatment for, any chronic disorder 
manifested by joint pain, including arthritis.  

3.  The appellant is currently diagnosed with bilateral 
osteoarthritis of the knees, bilateral calcaneal spurs and 
right elbow epicondylitis; these are not manifestations of an 
undiagnosed illness.  

4.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the appellant's claimed 
bilateral wrist disorders or left elbow disorder.

5.  The clinical evidence of record does not reveal the 
existence of arthritis of the wrists, elbows, knees or ankles 
to a compensable degree within one year of the appellant's 
separation from service in May 1991.

6.  The appellant is not shown to have a currently diagnosed 
wrist, elbow, knee or ankle disorder related to his service 
or otherwise due to any event in service.


CONCLUSION OF LAW

The appellant is not shown to have a disability manifested by 
painful wrist, elbow, knee or ankle joints due to disease or 
injury, to include as due to an undiagnosed illness, that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2004 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a January 2005 Supplemental Statement of 
the Case (SSOC) after the notice was provided.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes assistance in the procurement 
of service medical records and pertinent treatment records 
and provision of an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the appellant's service medical records 
as well as VA treatment records.  The appellant was afforded 
VA medical examinations in May 1993, July 1998, and August 
2004.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of his claim that has not 
been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Furthermore, service connection may be granted for a 
disability on a presumptive basis if there is evidence 
(1) that the claimant is a Persian Gulf veteran; (2) who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

Service personnel records confirm that the appellant served 
on active duty in Southwest Asia from October 1990 to April 
1991.

A record from the South Futon Medical Center, dated in August 
1990, indicates that the appellant sought treatment for an 
injury under Workers Compensation.  The associated diagnosis 
was contusion of the elbow.  Right or left was not noted.

Review of the appellant's service medical records reveals 
that he complained of, and was treated for, a painful knot on 
his left lower extremity.  The associated October 1990 
treatment note states that the appellant reported the 
existence of the knot for approximately one-and-a-half years.  
The clinical assessment was possible infected insect 
bite/cellulitis.  No further treatment was noted.  

The appellant underwent a service separation medical 
examination in April 1991; the associated report of medical 
history indicates that the appellant complained of swollen or 
painful joints and that he had had an arthroscopy of the left 
knee two years prior.  On physical examination, the 
appellant's upper and lower extremities demonstrated normal 
strength and range of motion.  The clinical assessment of the 
appellant's musculoskeletal systems, including the 
extremities, was normal.  There is no indication that the 
appellant was diagnosed with any general condition of painful 
joints.

Review of the appellant's post-service medical treatment 
records reveals that he received treatment at VA facilities 
between July 1991 and January 1992.  In July 1991, he 
complained of low back pain for two days; he did not mention 
any other joint pain.  In December 1991, the appellant was 
assessed with a back strain; again he did not mention any 
other joint pain.  Later that month, the appellant sought 
treatment for an inability to move his right leg.  He thought 
he might have injured his knee in a fight the night before.  
On physical examination, the appellant demonstrated full 
range of motion.

The appellant underwent a VA medical examination in May 1993; 
he complained of a lot of joint pains, especially of the 
wrists and ankles.  He denied swelling and redness.  
Radiographic examination of the lumbar spine demonstrated no 
bony abnormality; there was no significant degenerative 
disease.  The right wrist showed no bony abnormality; joint 
spaces were well maintained.  The clinical impression was 
negative right wrist.  The bilateral ankle x-rays showed no 
bony abnormality; the joint spaces were well maintained.  
There was no significant soft tissue swelling.  The clinical 
impression was negative ankles.  The examiner rendered a 
diagnosis of history of arthralgia of multiple joints.

The appellant underwent another VA medical examination in 
July 1998; the examiner reviewed the claims file.  The 
appellant reported that he ran two to three miles two to 
three times per week.  He also reported an insidious onset, 
in 1991, of knee, elbow and wrist aching.  He denied other 
aching joints.  On physical examination, the appellant's gait 
was normal.  There was no evidence of swelling or fracture of 
the joints.  There was no effusion or tenderness.  

Special attention was given to the wrists and elbows which 
demonstrated from range of motion bilaterally.  The small 
joints of the hands had intact ranges of motion.  The knees 
had full ranges of motion.  Radiographic examination of the 
knees, elbows and wrists was negative.  The examiner stated 
that x-rays in the past had shown no evidence of any gouty 
arthritic changes.  The examiner rendered a diagnosis of 
arthralgias and stated that objectively and subjectively, the 
examined joints were normal.

The evidence of record includes VA x-ray reports dated in 
December 1994.  These reports indicate that radiographic 
examination of the appellant's bilateral shoulders, elbows, 
wrists, knees and ankles were all normal.

The appellant underwent another VA medical examination in 
August 2004; he complained of right elbow and wrist pain, 
bilateral knee pain and bilateral ankle pain.  On physical 
examination, the appellant demonstrated zero to 145 degrees 
of right elbow flexion, as well as zero to 85 degrees of 
forearm supination and zero to 80 degrees of pronation.  He 
exhibited zero to 70 degrees of right wrist dorsiflexion and 
zero to 80 degrees of palmar flexion, as well as zero to 20 
degrees of radial deviation and zero to 45 degrees of ulnar 
deviation.  There was no weakness in the right hand grip.  

The appellant also demonstrated a normal gait.  His bilateral 
knee range of motion was from zero to 140 degrees.  The knees 
were stable to stress and there was no instability.  The 
appellant exhibited bilateral ankle dorsiflexion of zero to 
30 degrees and bilateral plantar flexion of zero to 45 
degrees.  Radiographic examination revealed no significant 
pathology of the right elbow and right wrist.  There were 
patellar spurs of the knees; the diagnosis was bilateral 
osteoarthritis of the knees.  The right and left ankles each 
had calcaneal spurs.  

The examiner stated that he believed the appellant had a mild 
case of epicondylitis in the right elbow.  The examiner 
concluded that the appellant's right elbow, right wrist, 
bilateral knee and bilateral ankle joint pains were less 
likely than not related to his service in the Persian Gulf.  
More broadly, the examiner stated that these complaints were 
not related to the appellant's military service.

The appellant's claim is that he has manifestations of an 
undiagnosed illness due to his Persian Gulf service.  His 
claim fails because the medical evidence clearly demonstrates 
that he has been found to have degenerative 
changes/osteoarthritis of the bilateral knees and ankles, as 
well as epicondylitis of the right elbow.  The August 2004 VA 
medical examination showed that these painful joints claimed 
by the appellant are related to a diagnosed condition and 
therefore are not the product of an unknown or 
unascertainable etiology.  

On the other hand, there is no clinical evidence of record to 
establish the existence of any joint condition relating to 
the left elbow or to either wrist.  The July 1998 and August 
2004 VA medical examinations showed that the painful left 
elbow joint and the painful wrist joints claimed by the 
appellant are not clinically significant and therefore cannot 
be the product of an unidentified etiology.  

There is no competent evidence to the contrary.  No competent 
evidence of record demonstrates that the appellant's right 
elbow problem is other than epicondylitis or that the knee 
and ankle problems are other than osteoarthritic spurring.  
In addition, no competent evidence of record demonstrates 
that the appellant's left elbow and wrist problems are 
clinically ascertainable.  There is no clinical evidence of 
record demonstrating that the appellant has been diagnosed 
with any left elbow or wrist joint disorder.  Thus, service 
connection is not warranted pursuant to the provisions of 
38 C.F.R. § 3.317.

The Board has considered the appellant's written statements 
submitted in support of his arguments that he has various 
joint disorders as a result of his service.  To the extent 
that his statements represent evidence of continuity of 
symptomatology, the appellant's statements, without more, are 
not competent evidence of a diagnosis of any joint disorder, 
and they do not establish a nexus between a medical condition 
and his military service.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence, and, accordingly, his claim for service 
connection for a joint disorder is not plausible.

The Board will now consider entitlement to service connection 
on a direct basis, as per Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  That 
said, the evidence simply does not demonstrate the appellant 
carries a diagnosis of any clinical joint disorder of either 
wrist or of the left elbow.  

As such, there is no basis on the current record to grant 
service connection for this claimed disability.  Furthermore, 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As for the clinically diagnosed conditions of the right 
elbow, right and left knees and right and left ankles, to the 
extent that the appellant is shown to have any such disorder, 
such evidence is reflective only of one factor in a 
successful claim of service connection.  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992) (observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  There must be shown a nexus to some 
incident of military service.  

The appellant was not treated for any right elbow, knee or 
ankle joint condition or injury in service; the evidence of 
record indicates that the appellant received no in-service 
treatment for any such joint condition.  There is no medical 
evidence of record to establish that he experienced any 
diagnosed right elbow, right or left knee or right or left 
ankle disorder within one year after his separation from 
service.  There is no clinical notation in the service 
medical records of any complaints of, treatment for, or 
diagnosis of, any joint disorder and there is no clinical 
documentation of any joint arthritis until many years after 
the appellant's separation from service.  Radiographic 
examinations conducted in May 1993, December 1994, and July 
1998, were negative for arthritis of the claimed joints.  

The first clinical evidence of the existence of any right 
elbow, any left or right knee and any left or right ankle 
pathology is found in the August 2004 VA examination report 
in which radiographic evidence of knee and ankle spurring are 
noted, along with a diagnosis of right epicondylitis.  The 
lack of any evidence of a diagnosis until almost thirteen 
years after the appellant's April 1991 separation from 
service is itself evidence which also strongly suggests that 
claimed joint conditions are not traceable to his active 
service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  

Although Maxson is not directly on point in this case, as it 
deals with aggravation during service, it does indicate that 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  The Board concludes, therefore, that 
the evidence does not support a finding of any causal 
connection between the appellant's current claimed joint 
disorders and his military service whether on a direct basis 
or a presumptive basis.

Thirdly, service connection requires a causal nexus between a 
current condition and service.  In this case, nowhere in the 
evidence of record is there found any clinical notation 
suggesting that the appellant's current right wrist, right or 
left knee or right or left ankle pathology is in any way 
linked to any incident of his active service.  There is no 
competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, 
between the appellant's current right elbow, right or left 
knee or right or left ankle pathology and his active service.

The appellant's own assertions that his current joint 
pathology was caused by an injury in service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render opinions about such matters.  Although 
the appellant is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medicine or science, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2006).

Absent credible evidence of any in-service joint injury, none 
of the evidence of record is capable of substantiating the 
painful joints claim.  In sum, the Board concludes that the 
preponderance of the evidence establishes that the appellant 
incurred post-service right epicondylitis and spurring of the 
knees and ankles that are unrelated to his military service 
and that there is no competent evidence that he incurred any 
such joint disorder in service.  None of the medical evidence 
of record establishes that the appellant's current joint 
pathology was manifest in service or that his current joint 
pathology, including arthritis, is causally related to any 
event in service.

The preponderance of the evidence is against the joint 
disorder claim.  Since the preponderance of the evidence is 
against the appellant's service connection claim, the benefit 
of the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).  Service connection based on 
Gulf War service is therefore not warranted.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(II).


ORDER

Entitlement to service connection for painful wrist, elbow, 
knee and ankle joints, to include as due to an undiagnosed 
illness, is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for action as described below.

The appellant is service-connected for post-traumatic stress 
disorder (PTSD).  He is seeking service connection for memory 
impairment and he avers that this condition is due to an 
undiagnosed illness.  

The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The evidence of record is equivocal on the question of 
whether or not the appellant has any impairment of his memory 
function.  In August 1998, testing indicted the existence of 
an Axis I cognitive disorder.  The examiner stated that PTSD 
has been associated with attentional and memory disturbances.  
On the other hand, the VA specialist who examined the 
appellant, in August 2004, concluded that the appellant's 
performance on neuropsychological testing was not severe 
enough to warrant a diagnosis of dementia or even mild 
cognitive impairment.  The examiner indicated tat the 
appellant's memory complaints could not be attributed to any 
known clinical diagnosis.  

Thus it remains unclear whether or not the appellant's 
claimed memory impairment is part and parcel of his PTSD.  It 
also has not been determined whether the cognitive impairment 
diagnosed in 1998, but absent in 2004, falls under the 
purview of the Court's holding in McClain v. Nicholson, 21 
Vet App 319 (2007).

The medical evidence of record is insufficient for the Board 
to render a decision.  The considerations described above 
require a remand for further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own medical opinions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO should obtain the 
veteran's relevant medical treatment 
records from any VA facility or private 
provider identified by the veteran, to 
the extent not already on file.

3.  After the above development is 
completed, the veteran should be 
scheduled for a VA psychiatric 
examination specifically to determine the 
existence, etiology, and onset date of 
any memory/cognitive disorder.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  

Based on a review of the claims file and 
the examination findings (or claims file 
review alone if examination is not 
accomplished), the examiner should state 
the medical probabilities that any memory 
or cognitive pathology is attributable to 
the veteran's military service (including 
the service-connected PTSD), some pre- or 
post-service trauma, or some other cause 
or causes.

The examiner must provide a comprehensive 
report including complete a rationale for 
all conclusions reached.  If it is 
determined that special examinations are 
needed for making the aforementioned 
opinions, such examination(s) should be 
scheduled.

4.  Any additional development suggested 
by the evidence should be undertaken.  If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records 
that development should be accomplished.

5.  Upon receipt of the VA examination 
report(s), the AMC/RO should conduct a 
review to verify that all requested 
opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner for corrections or additions.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the claim on appeal.  
The re-adjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  The re-adjudication must 
reflect consideration of the Court's 
holdings in McClain v. Nicholson, 21 Vet 
App 319 (2007) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the remanded issues.  The appellant need take no 
action until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


